November 22, 2005


Mr. Rafael Edward Cruz
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548


Ms. Nina Cortell
Haynes & Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202


Mr. George W. Bramblett Jr.
Haynes & Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202


Mr. Mark Ryan Trachtenberg
Haynes and Boone, L.L.P.
1221 McKinney, Suite 2100
Houston, TX 77010


Honorable John K. Dietz
250th District Court
P. O. Box 1748
Austin, TX 78767


Mr. Doug W. Ray
Ray Wood & Bonilla LLP
2700 Bee Caves Road #200
Austin, TX 78746
Ms. Amy Warr
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, TX 78711


Mr. Warren W. Harris
Bracewell & Giuliani, LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2781


Mr. John David Thompson III
Bracewell & Giuliani, LLP
711 Louisiana, Suite 2300
Houston, TX 77002-2781


Mr. Philip D. Fraissinet
Bracewell & Giuliani, LLP
711 Louisiana, Suite 2300
Houston, TX 77002-2781


Mr. David G. Hinojosa
MALDEF
140 E. Houston Street, Suite 300
San Antonio, TX 78205


The Honorable Deborah G. Hankinson
Law Offices of Deborah Hankinson, P.C.
2305 Cedar Springs, Ste. 230
Dallas, TX 75201




RE:   Case Number:  04-1144, 05-0145, & 05-0148
      Trial Court Number:  GV-100528

Styles:     SHIRLEY NEELEY, TEXAS COMMISSIONER OF EDUCATION, ET AL.
      v.
      WEST ORANGE-COVE CONSOLIDATED INDEPENDENT SCHOOL DISTRICT, ET AL.
                            - consolidated with -

      ALVARADO INDEPENDENT SCHOOL DISTRICT, ET AL.
      v.
      SHIRLEY NEELEY, TEXAS COMMISSIONER OF EDUCATION, ET AL.

                            - consolidated with -

      EDGEWOOD INDEPENDENT SCHOOL DISTRICT, ET AL.
      v.
      SHIRLEY NEELEY, TEXAS COMMISSIONER OF EDUCATION, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Danica Lynn Milios     |
|   |Ms. Amalia                 |
|   |Rodriguez-Mendoza          |
|   |Ms. Martha P. Owen         |
|   |Ms. Leslie L. McCollom     |
|   |Professor Carroll George   |
|   |Robinson                   |
|   |Ms. Sylvia Ann Mayer       |
|   |Mr. Marc A. Levin          |
|   |Ms. Nina Perales           |